Citation Nr: 1625978	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  14-07 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for Human Immunodeficiency Virus (HIV).

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension, to include as due to herbicide exposure and as secondary to diabetes mellitus, type 2.

3.  Entitlement to service connection for tachycardia, to include as due to herbicide exposure.

4.  Entitlement to service connection for a cardiovascular disability, to include ischemic heart disease as due to herbicide exposure.

5.  Entitlement to special monthly compensation based on the need for regular aid and attendance or on being housebound.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to August 1970.  These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee in August 2011, October 2011, November 2011, and January 2012.

The matters of the Veteran's entitlement to service connection for tachycardia and ischemic heart disease and whether his claim for service connection for hypertension may be reopened were previously before the Board in May 2012, at which time they were remanded for issuance of a statement of the case and for development.  Additionally, all of the matters that are currently on appeal were previously before the Board and remanded for further development in February 2015.  Review of the record shows substantial compliance with the May 2012 and February 2015 remand directives; thus, no further action is necessary in this regard.  Stegall v. West, 11 Vet. App. 268 (1998).

In light of the evidence presented, the Board has recharacterized the Veteran's claim for service connection for ischemic heart disease as a claim for service connection for a cardiovascular disability, to include ischemic heart disease.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In a November 2010 rating decision, the RO denied the Veteran's claim for service connection for HIV and other conditions.  In December 2010, the Veteran submitted a notice of disagreement with the denials and the RO addressed these issues in a November 2011 statement of the case.  The Veteran did not perfect his appeal as to these issues; thus, they will not be addressed in the present decision.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.202 (2015); see generally Evans v. Shinseki, 25 Vet. App. 7 (2011).

In July 2012, the Veteran's representative clarified that the Veteran was not seeking compensation for diabetes mellitus with secondary hypertension.  Thus, the Board finds that referral of this matter for consideration by the Agency of Original Jurisdiction (AOJ) is unnecessary.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The competent evidence of record fails to show that the Veteran's HIV was caused by VA medical treatment.

2.  In an unappealed November 2009 rating decision, the RO denied service connection for hypertension. 
 
3.  Evidence added to the record since the November 2009 rating decision does not relate to an unestablished fact that is necessary to establish service connection for hypertension.

4.  There is no competent evidence of record that shows that the Veteran has a tachycardia disability that had its onset during his active service, had its onset during an applicable presumptive period following his active service, or is otherwise related to his active service.

5.  There is no competent evidence of record that shows that the Veteran has a cardiovascular disability, to include ischemic heart disease, that had its onset during his active service, had its onset during an applicable presumptive period following his active service, or is otherwise related to his active service.

6.  There is no legal basis upon which to award entitlement to special monthly compensation as the Veteran has no service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for HIV are not met.  38 U.S.C.A. §§ 1151, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2015).

2.  The November 2009 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).
 
3.  New and material evidence has not been submitted, and thus, the criteria for reopening the claim of entitlement to service connection for hypertension have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The criteria for service connection for tachycardia have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

5.  The criteria for service connection for a cardiovascular disability, to include ischemic heart disease, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

6.  The criteria for special monthly compensation based on the need for regular aid and attendance or on being housebound have not been met.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. §§ 3.350(b)(3), 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA provide adequate notice in letters sent in January 2011, February 2011, September 2011, December 2011, and May 2013.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  With regard to VA's duty to assist, VA has obtained service treatment records (STRs), associated with the claims file the Veteran's VA treatment records, and obtained a medical opinion regarding the etiology of the claimed conditions.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and neither the Veteran nor appellant has contended otherwise.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).

The Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Claim for Compensation under 38 U.S.C.A. § 1151

Under certain circumstances, VA provides compensation for additional disability resulting from VA medical treatment in the same manner as if such disability were service-connected.  See 38 U.S.C.A. § 1151 (West 2014).  For a claimant to qualify for such compensation, the additional disability must not be the result of the veteran's willful misconduct, and such disability must be caused by hospital care, medical or surgical treatment, or examination furnished to the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  38 U.S.C.A. § 1151(a).  For a claimant to be entitled to compensation when additional disability is caused by VA hospital care, medical or surgical treatment, or examination, the proximate cause of the additional disability must be: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361 (2015).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuation or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In making all determinations, the Board must fully consider the lay assertions of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Further, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Here, in December 2010, the Veteran submitted a claim for compensation under 38 U.S.C.A. § 1151 for HIV in which he contended that he contracted HIV at a VA facility in 2006 or 2007 and that a VA clinician informed him that he contracted HIV due to a contaminated needle during service.

Treatment records dated in October 2009 indicate that the Veteran was first diagnosed with HIV in January 2008 at a VA medical center.  The following risk factors for HIV were noted: an HIV positive partner, a history of intravenous (IV) drug use in the 1970s, and blood transfusions at a VA facility where he was admitted from December 2005 to January 2006.

In May 2015, a VA clinician opined that contracting HIV infection from a medical procedure or blood transfusion would not be a reasonable foreseeable complication as the blood supply in the US has been screened for HIV since the late 1980s.  Any medical procedure would use equipment that had been sterilized or cleaned per protocol.  Thus, according to the clinician, the most likely cause of the Veteran's HIV infection would be his history of IV drug abuse and cocaine use as well as exposure to a sexual partner he later found out to be positive for HIV.  This opinion is adequate because the clinician provided a sufficient description of the history of the Veteran's disability and provided an opinion that is supported by rationale.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

On review of the evidence above, the Board concludes that compensation under 38 U.S.C.A. § 1151 is not warranted, as the competent evidence of record fails to show that the Veteran sustained additional disability due to medical treatment provided by VA.  With regard to the Veteran's assertion that he contracted HIV due to a contaminated needle during service, this is not shown by the evidence and there is no indication that VA failed to timely diagnose and/or properly treat the Veteran's HIV thereafter.  To this point, the Board notes that VA treatment records document continuous care and treatment for HIV since he was diagnosed in 2008.

The Board acknowledges the Veteran's assertions, but he is not competent to provide evidence pertaining to the etiology of his HIV because it is a complex medical issue.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although non-expert opinions regarding nexus are not to be categorically rejected, a layperson's competence to provide a nexus opinion depends on the facts of the particular case).

Accordingly, the criteria for compensation under 38 U.S.C.A. § 1151 are not met and the claim must be denied.  Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53.

III.  Claim to Reopen Claim for Service Connection for Hypertension

Generally, the Board may not assess the merits of a claim that has been the subject of a final denial, but the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108 (West 2014).  New and material evidence is evidence not previously submitted to agency decisionmakers that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  With respect to the issue of materiality, newly presented evidence need not relate to all the reasons the claim was last denied, but rather, must relate to an unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 119-20 (2010); see also Evans v. Brown, 9 Vet. App. 273 (1996) (explaining that newly presented evidence need not be probative of all the elements required to award the claim).

Here, the RO denied the Veteran's claim of entitlement to service connection for hypertension in a November 2009 rating decision.  The claim was denied on the grounds that the Veteran's STRs show no treatment for or diagnosis of hypertension, the medical evidence fails to show that the condition became compensable within one year of the Veteran's separation from service, and the medical evidence does not show that the condition was otherwise caused by service.

The Veteran did not express disagreement with the November 2009 decision nor was additional evidence pertinent to his claim physically or constructively associated with the claims folder within one year of the November 2009 determination.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the November 2009 decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014).

In January 2011, the Veteran submitted a claim to reopen his claim for service connection for hypertension, which the RO denied in an August 2011 rating decision on the ground that there was no new and material evidence associated with the claims folder that warranted reopening.

The pertinent evidence of record in November 2009 includes the Veteran's STRs, various VA treatment records that indicate that the Veteran was "newly diagnosed" with hypertension in December 2006, and a May 2015 VA medical opinion in which it was noted that the Veteran's had normal blood pressure during service and upon separation and that the Veteran's in-service chest pain was associated with cold symptoms and a viral upper respiratory infection.

The post-November 2009 evidence of record includes multiple treatment records that document a history of hypertension, but do not constitute new and material evidence regarding the claim for service connection because these records do not address in-service onset or the etiology of the condition.  Thus, the claim to reopen cannot be granted.

IV.  Service Connection Claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson, 581 F.3d at 1313; Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604   (Fed. Cir. 1996) (table).

In addition, a disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310(a) (2015).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as cardiovascular-renal disease.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2015); see also 38 U.S.C.A. §§ 1101(3) (West 2014).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service and there is evidence that the claimant's symptoms have continued after discharge.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2014); 38 C.F.R. § 3.307(a)(3) (2015).

The Board acknowledges that a veteran who, during active service, served in Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

Here, in July 2011, VA confirmed via the Defense Personnel Records Information Retrieval System (DPRIS) that the Veteran's unit history indicated that his unit was located 19 miles from the Demilitarized Zone (DMZ); the unit history does not document the use, storage, spraying, or transporting of herbicides; and the unit history does not mention or document any specific duties performed by the unit members along the Korean DMZ.  In August 2011, VA issued a formal finding that there is insufficient information to corroborate the Veteran's reported exposure to the herbicide Agent Orange during service.  In making this determination, VA noted that the Veteran's personnel records verify that he was attached to the 8th Army, 13th Supply and Service Battalion in Korea, but this unit is not recognized as a unit having service in the DMZ.  Thus, the Board finds that the weight of the evidence is against a finding that the Veteran was exposed to herbicides during service.

A.  Tachycardia

The Veteran's STRs include a November 1968 treatment note in which cold symptoms and tightness in the Veteran's chest were noted.  The reviewing clinician indicated that the Veteran had a fever and sore throat the week before.  In December 1968, the following symptoms were documented: cough, chest pain, muscle ache, constipation, and headaches.  He was diagnosed with a "flu-like illness."  In January 1969, the Veteran reported have pain in his chest that felt like indigestion, and he was without cough and shortness of breath.  Notably, these symptoms were not attributed to a cardiovascular condition.

A separation examination report dated in July 1970 indicates that the Veteran's heart and vascular system were normal at that time, and the examiner reported that no significant medical defects and diagnoses were noted.  In addition, the Veteran's general health was evaluated using a "PULHES" profile.  "The 'P' stands for 'physical capacity or stamina'; the 'U' stands for 'upper extremities'; the 'L' stands for 'lower extremities'; the 'H' stands for 'hearing and ear'; the 'E' stands for 'eyes'; and the 'S' stands for 'psychiatric.'  Para. 9-3(b)(1)-(6), Army Regulation (AR) 40-501, Change 35 (Feb. 9, 1987)."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  The "PULHES" profile reflects the overall physical and psychiatric condition of the examinee on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect that is below the level of medical fitness for retention in the military service).  See generally id.  The number "1" appears in the "P" (physical capacity or stamina) category in the July 1970 examination report.

VA treatment records dated December 2005 document sinus tachycardia and hemodynamic stability.  August 2006 VA treatment records indicate that the Veteran likely had tachycardia and shortness of breath from deconditioning/poor muscle mass.  In December 2007, a VA clinician opined that tachycardia was most likely due to anemia or alcohol withdrawal.  In February 2010, the Veteran was diagnosed with multiple conditions including chronic kidney disease and dehydration.  At that time a clinician documented "[s]inus tachycardia secondary to dehydration" and "[a]nemia likely secondary to renal insufficiency."

In May 2015, a VA medical examiner offered an opinion regarding the Veteran's claimed tachycardia.  The examiner noted that the Veteran was not diagnosed with a heart condition during service, his in-service chest pain was associated with cold symptoms and a viral upper respiratory infection, and the Veteran was noted to have a sinus tachycardia consistent with dehydration in December 2013.  Notably, according to the examiner, sinus tachycardia is not an independent diagnosis but rather a symptom of dehydration.

After careful review of the evidence, the Board finds that service connection is not warranted for the claimed condition.  The competent evidence of record shows that the Veteran's tachycardia is a symptom of another condition, and thus, is not an injury or disease that has resulted in a disability that may be service connected.  See 38 U.S.C.A. § 1110 (indicating that disability must result from disease or injury to be service-connected); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim.").

Notwithstanding this finding, to the extent that the Veteran does have a "tachycardia disability," the Board notes that the evidence fails to show that tachycardia had onset during service or within one year of his discharge from service, or is otherwise related to his period of active service.  Although the Veteran has asserted that there is a causal relationship between this condition and his period of service, the Board finds that he is not competent to provide evidence pertaining to a complex medical issue such as the etiology of his tachycardia.  Jandreau, 492 F.3d at 1377; Davidson, 581 F.3d at 1316. Whether he has tachycardia that is due to service is a complex question that is not answerable by personal observation alone or by the application of knowledge within the realm of a lay person.  See Layno, 6 Vet. App. at 469-70; see also Jandreau, 492 F.3d at n.4.  Based on the foregoing, the Board finds that there is no competent evidence of record that establishes that the Veteran has tachycardia that is etiologically related to his period of active service.

Thus, the preponderance of evidence is therefore against a finding of service connection for this condition and the appeal must be denied as to this issue.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

B.  Cardiovascular Disability, to include Ischemic Heart Disease

As acknowledged previously, the Veteran's STRs are negative for evidence of a heart condition.

In August 2006, a VA clinician reported that "[m]ild reversible ischemia at proximal segment inferior wall cannot be excluded."  Shortly thereafter, in November 2006, a VA Cardiology Diagnostic Study Consult revealed that the Veteran was negative for exercise-induced myocardial ischemia.  In May 2015, a VA examiner clarified that the Veteran has not been diagnosed with ischemic heart disease.  The examiner noted that the Veteran has a diagnosis of left ventricular diastolic dysfunction that is most likely due to his nonservice-connected hypertension.

Thus, because the competent evidence of record fails to show that the Veteran has ischemic heart disease, and there is no evidence of such disability during the appeal period, his claim for service connection for ischemic heart disease must be denied.  See Brammer, 3 Vet. App. at 225.  Further, with regard to the diagnosis of left ventricular diastolic dysfunction, the Board finds that the competent evidence of record also fails to show that this condition may be attributed to the Veteran's period of service, to include service-connected disabilities.

Although the Veteran has asserted that he has a cardiovascular disability due to service, the Board notes again that he is not competent to provide evidence pertaining to the diagnosis and etiology of a complex medical condition.  Jandreau, 492 F.3d at 1377; Davidson, 581 F.3d at 1316.  Whether the Veteran has a cardiovascular disability and whether this condition is related to his period of active service are complex questions that are not answerable by personal observation alone or by the application of knowledge within the realm of a lay person.  See Layno, 6 Vet. App. at 469-70; see also Jandreau, 492 F.3d at n.4.

Thus, the preponderance of the evidence is against finding that service connection is warranted for a cardiovascular disability and the appeal must be denied as to this issue.

V.  Entitlement to Special Monthly Compensation Based on Aid & Attendance/Housebound Status

Under the provisions of 38 U.S.C.A. § 1114(l), special monthly compensation based on aid and attendance is payable where a Veteran, as the result of service-connected disability(s), has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or with such significant disabilities as to be in need of regular aid and attendance.  See also 38 C.F.R. § 3.350(b)(3) (2015).  Additionally, special monthly compensation is payable at the housebound rate where the Veteran has a single service-connected disability rated as 100 percent and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Here, the Veteran does not have any service-connected disabilities.  Thus, as the claimed special monthly compensation benefits are premised on the claimant having one or more service-connected disabilities, the Veteran's claim for special monthly compensation based on the need for regular aid and attendance or on being housebound must be denied.  Although the Board is sympathetic to the Veteran, the Board is without authority to grant benefits in the present case.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Entitlement to VA compensation under 38 U.S.C.A. § 1151 for HIV is denied.

New and material evidence not having been submitted, reopening of the claim for service connection for hypertension is denied.

Service connection for tachycardia is denied.

Service connection for a cardiovascular disability is denied.

Special monthly compensation based on the need for regular aid and attendance or on being housebound is denied.



______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


